               Case 3:20-cv-05057-BHS Document 39 Filed 09/08/20 Page 1 of 2




1

2

3

4

5

6

7                                                                                        Hon. Benjamin H. Settle
8                              UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON AT TACOMA
9
         JO ANNA LANG, et al.,                                   No. 3:20-cv-05057-BHS
10
                      Plaintiffs,                                DEFENDANT CITY OF
11            vs.                                                VANCOUVER’S [DKT. 38] RESPONSE
                                                                 TO PLAINTIFF’S MOTION FOR
12       STATE OF WASHINGTON, et al                              MEDICAL STAY OF PROCEEDINGS
13                                                               NOTING DATE: September 11, 2020
                      Defendants.
14                                                               Without oral argument
15            Plaintiff filed a motion on September 3, 2020, asking this Court for “a stay responding
16   to all defendants[’] 12(b)(6) motions until September 30, 2020 due to medical conditions.”
17   (Dkt. 38 at 3.) Plaintiff’s request is moot as it relates to the City’s pending motion (Dkt. 29).
18            The noting date on Defendant City of Vancouver’s Motion to Dismiss was August 28,
19   2020. (Dkt. 29.) Plaintiff was not only able to respond on August 25, 2020, but believed so
20   strongly in her arguments that she cross-moved for judgment in Plaintiff’s favor. (Dkt. 33.) The
21   City filed a reply in support of its Rule 12(b)(6) motion on August 27, 2020. (Dkt. 36.) The
22   noting date then passed before Plaintiff ever requested a stay.1 As such, there is no reason to
23   “stay” any briefing deadline as it relates to the City’s motion—all briefing has concluded.
24
     1
25     Plaintiff’s first request for a stipulated stay was received by email on August 31. Undersigned counsel was on
     furlough August 31-September 4 and precluded from accessing email during that time. By the time that original
     email was viewed, Plaintiff had already filed the motion.


     DEF. CITY OF VANCOUVER’S RESP.                                                 CITY ATTORNEY’S OFFICE
                                                                                            PO BOX 1995
     TO PLF.’S MOT. TO STAY - 1                                                       VANCOUVER, WA 98668
     (W.D. Wash. Cause No. 3:20-cv-05057-BHS)                                 Tel: (360) 487-8500 * Fax: (360) 487-8501
             Case 3:20-cv-05057-BHS Document 39 Filed 09/08/20 Page 2 of 2




1           The City does not otherwise object to Plaintiff’s motion. The City wishes Plaintiff’s
2    counsel well on his medical appointments in Los Angeles.
3           DATED on September 8, 2020.
4                                               CITY ATTORNEY’S OFFICE
                                                  VANCOUVER, WASHINGTON
5
                                                By:           /s/ Daniel G. Lloyd
6                                                     Daniel G. Lloyd, WSBA No. 34221
                                                      Assistant City Attorney
7                                                     Attorney for Defendant City of Vancouver /
                                                      Vancouver Police Department
8                                                     PO Box 1995, Vancouver, WA 98668-1995
                                                      Tel: 360.487.8500; Fax: 360.487.8501
9                                                     dan.lloyd@cityofvancouver.us
10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25



     DEF. CITY OF VANCOUVER’S RESP.                                       CITY ATTORNEY’S OFFICE
                                                                                  PO BOX 1995
     TO PLF.’S MOT. TO STAY - 2                                             VANCOUVER, WA 98668
     (W.D. Wash. Cause No. 3:20-cv-05057-BHS)                       Tel: (360) 487-8500 * Fax: (360) 487-8501
